Exhibit 10(m)

THIRD AMENDMENT TO EFH SECOND SUPPLEMENTAL RETIREMENT PLAN

Pursuant to the authority of the Board of Directors of Energy Future Holdings
Corp., and the provisions of Section 5.1 thereof, the EFH Second Supplemental
Retirement Plan (“Plan”), as amended and restated as of October 10, 2007, is
hereby amended in the following respects only, effective, except as otherwise
stated, as of January 1, 2010.

 

  (1) The Plan is hereby amended by adding a new subsection (c) to Section 4.2
to read as follows:

“(c) Notwithstanding subsection (b), effective with respect to any Participant
who experiences a Separation from Service on or after March 1, 2010, if the lump
sum present value of a Participant’s entire vested Supplemental Retirement
Benefit under the Plan is $5,000 or less upon his or her Separation from
Service, the present value of such Participant’s Supplemental Retirement Benefit
shall be paid to such Participant in a single lump sum upon such Participant’s
Separation from Service.”

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument Amendment to the EFH Second Supplemental Retirement Plan, the Board
of Directors of Energy Future Holdings Corp. has caused these presents to be
duly executed in the name and on the behalf of Energy Future Holdings Corp., by
an authorized officer thereof, thereunto duly authorized this 21st day of April,
2010.

 

ENERGY FUTURE HOLDINGS CORP.

/s/    RICHARD LANDY

Richard Landy, Executive Vice President, Human Resources